Citation Nr: 9929690	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-08 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of an incisional 
hernia repair resulting from gall bladder surgery performed 
during VA hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1962 to 
August 1962 and from May 1963 to May 1966.

In November 1991, the United States Court of Appeals for 
Veterans Claims (Court) invalidated 38 C.F.R. §3.358(c)(3) 
(1991), part of the regulation applicable to cases involving 
claims under 38 U.S.C.A. §1151 [formerly 38 U.S.C.A. §351].  
See Gardner v. Derwinski, 1 Vet.App. 584 (1991).  The Court's 
decision was affirmed by the United States Court of Appeals 
for the Federal Circuit (Gardner v. Brown, 5 F. 3rd 1456 
(Fed. Cir. 1993)), and then by the United States Supreme 
Court (Brown v. Gardner, 115 S.Ct. 552 (1994)).

Thereafter, the Secretary of VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. §3.358(c)(3), in order to conform 
the regulation to the decision of the United States Supreme 
Court.  Subsequent to a VA-wide stay of consideration of all 
cases affected by the Gardner decision, the RO considered and 
denied the veteran's claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. §1151 in a May 1995 rating 
decision.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 rating decision in which 
the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The veteran requested a 
hearing before a member of the Board at the RO.  However, in 
a June 1999 statement, he canceled his request for a travel 
board hearing and requested that his case be forwarded to the 
Board for appellate consideration.



FINDINGS OF FACT

1.  In September 1990, the veteran underwent a 
cholecystectomy at the Asheville, North Carolina VA Medical 
Center (VAMC).

2.  In January 1992, the veteran required surgical repair of 
an incisional hernia at the site of the incision made during 
the September 1990 gall bladder surgery.


CONCLUSION OF LAW

Benefits pursuant to the provisions of 38 U.S.C.A. §1151 for 
residuals of an incisional hernia repair are warranted.  38 
U.S.C.A. §§1151, 5107 (West 1991); 38 C.F.R. §3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1992, when the appellant 
filed his claim for benefits.  However, the amendments were 
made applicable only to claims filed on or after October 1, 
1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Claims filed prior to October 1, 1997, are to be 
adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of section 
1151 in effect when the appellant filed his claim provided, 
in pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, . . . and such injury or 
aggravation results in additional disability 
to or the death of such veteran, disability 
or death compensation . . . shall be awarded 
in the same manner as if such disability, 
aggravation, or death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. §§ 3.358, 
3.800 (1999).

The regulation implementing that statute, 38 C.F.R. § 3.358 
(1999) provides that, in determining if additional disability 
exists, the claimant's physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  As applied 
to medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition which 
the specific medical or surgical treatment was designed to 
relieve.  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the  hospitalization, etc., was authorized.  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. § 3.358 
(1999).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  Id.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Id.

Following a complete review of the claims folder, the Board 
finds that the medical evidence of record is sufficient to 
support the claim for the benefit sought.  The record 
reflects that the veteran underwent gall bladder surgery at 
the Asheville, North Carolina VA Medical Center (VAMC) in 
September 1990.  In January 1992, the veteran returned to the 
Asheville, North Carolina VAMC with a bulge in his abdomen at 
the incision site of the September 1990 surgical procedure.  
He was diagnosed with an incisional hernia and underwent 
surgical repair of the hernia at that time.

The hernia at the site of the incision from the September 
1990 gall bladder surgery was not an intended or expected 
consequence of the gall bladder surgery.  By it's very 
nature, the hernia developed as a result of the incision at 
the site of the prior surgery performed at the VA facility.  
This is all that needs to be established to support a grant 
of benefits sought in this case.  Against this background, 
the Board finds that a grant of benefits pursuant to the 
provisions of 38 U.S.C.A. §1151 for residuals of an 
incisional hernia resulting from gall bladder surgery during 
VA hospitalization is in order.


ORDER

Benefits pursuant to the provisions of 38 U.S.C.A. §1151 for 
residuals of an incisional hernia repair are granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

